 1                                                    HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      WALTER C RUMAN,
10                                                   NO. 2:19-cv-00854-MJP
                        Plaintiff(s),
11                                                   ORDER GRANTING FEDERAL
             v.                                      DEPOSIT INSURANCE
12                                                   CORPORATION’S UNOPPOSED
      FEDERAL DEPOSIT INSURANCE                      MOTION FOR MODIFICATION OF
13    CORPORATION, as Receiver for                   SCHEDULING ORDER AND STAY
      Washington Mutual Bank, F.A., Henderson,       OF DISCOVERY
14    Nevada,
15                      Defendant(s).
16

17

18

19          THIS MATTER came before the Court on Federal Deposit Insurance Corporation’s
20   Unopposed Motion for Modification of Scheduling Order and Stay of Discovery (“Motion”),
21   filed by Defendant Federal Deposit Insurance Corporation as Receiver for Washington Mutual
22   Bank, F.A., Henderson, Nevada (“FDIC-R”). The Court reviewed the pleadings on file herein
23   regarding the Motion.
24          Based on the foregoing, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
25   that the FDIC’s Motion is GRANTED. All discovery and other case management deadlines in
26   this case hereby are STAYED pending the Court’s decision on FDIC-R’s pending Motion to

      ORDER GRANTING FEDERAL DEPOSIT INSURANCE
      CORPORATION’S UNOPPOSED MOTION FOR MODIFICATION OF
      SCHEDULING ORDER AND STAY OF DISCOVERY - 1
 1   Dismiss, PROVIDED, HOWEVER, that this Order does not impact the date of trial in this

 2   action.

 3             DATED this 22nd day of __October__, 2019.

 4

 5

 6
                                                A
                                                Marsha J. Pechman
 7                                              United States Senior District Judge
 8

 9

10

11
     Presented by:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING FEDERAL DEPOSIT INSURANCE
      CORPORATION’S UNOPPOSED MOTION FOR MODIFICATION OF
      SCHEDULING ORDER AND STAY OF DISCOVERY - 2
 1   FOSTER GARVEY PC
 2   By s/Daniel J. Vecchio
        Daniel J. Vecchio, WSBA #44632
 3      FOSTER GARVEY PC
 4      1111 Third Avenue, Suite 3000
        Seattle, WA 98101
 5      (206) 464-3939
        Daniel.vecchio@foster.com
 6      Attorneys for Defendant
        Federal Deposit Insurance Corporation
 7

 8   FEDERAL DEPOSIT INSURANCE
     CORPORATION
 9
     By s/Wendy Kloner (with permission)
10
        Wendy Kloner, Conditionally Admitted
11      Pursuant to LCR 83.1(c)(2)
        Counsel, Legal Division
12      Federal Deposit Insurance Corporation
        3501 Fairfax Drive Room D-7076
13      Arlington, VA 22226
        (703) 562-2391
14      WKloner@fdic.gov
        Attorneys for Defendant
15      Federal Deposit Insurance Corporation
16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING FEDERAL DEPOSIT INSURANCE
     CORPORATION’S UNOPPOSED MOTION FOR MODIFICATION OF
     SCHEDULING ORDER AND STAY OF DISCOVERY - 3
